Exhibit 10.2

PROMISSORY NOTE

﻿

﻿

$10,000,000

 

September 1, 2016

﻿

For value received, Peak Resorts, Inc., a Missouri corporation, and Mount Snow,
Ltd., a Vermont corporation (each a "Borrower" and, collectively, "Borrowers"),
jointly and severally promise to pay to the order of EPT Mount Snow, Inc., a
Delaware corporation (together with its successors and assigns and/or any other
holder of this Note, "Lender"), without offset, deduction or counterclaim, in
immediately available funds in lawful money of the United States of America, at
909 Walnut Street, Suite 200, Kansas City, Missouri 64106, the maximum principal
sum of TEN MILLION AND 00/100 DOLLARS ($10,000,000.00), or, if less, the
principal amount of this Promissory Note (the "Note") advanced to or for the
benefit of either Borrower, together with interest on the unpaid principal
balance of this Note.  Capitalized terms used and not defined in this Note have
the meanings given to them in the Loan Agreement (as defined below).

1. Payment.  The outstanding principal balance of the Note and all accrued but
unpaid interest thereon shall due and payable in their entirety on the Loan
Termination Date.

2. Security; Loan Documents.  This Note evidences a loan made by Lender to
Borrowers pursuant to a Master Credit and Security Agreement of even date
herewith by and among Borrowers and Lender (as amended, modified or supplemented
from time to time, the "Loan Agreement").  This Note shall be secured as
provided in the Loan Agreement and the other Loan Documents.

3. Interest Rate.    

(a)Subject to the terms and conditions of this Note, the outstanding principal
balance of the Note shall accrue interest at a rate of nine percent (9.0%) per
annum.

(b)Notwithstanding the foregoing, upon the occurrence and during the
continuation of any Event of Default (as defined below), the outstanding
principal balance of this Note and, to the extent permitted by applicable law,
all accrued but unpaid interest on this Note and any other amounts payable by a
Borrower under the Loan Documents, shall bear interest, payable on demand, at a
rate per annum (the "Past Due Rate") equal to the per annum interest rate from
time to time publicly announced by Citibank, N.A., New York, New York as its
base rate, plus four percent (4%), but in no event shall the Past Due Rate ever
be less than the rate of interest set forth in subsection (a) above plus two
percent (2%).  If Citibank, N.A. discontinues reporting a base rate, then the
base rate shall be such other base rate as Lender designates to be the successor
base rate.

(c)Interest shall be calculated on the basis of a 360 day year for the actual
number of days elapsed. 

4. Prepayment.  Borrowers' right and obligation to prepay this Note are set
forth in the Loan Agreement.

5. Late Charges.  If Borrowers shall fail to make any payment under the terms of
this Note (other than the payment due at maturity) within fifteen (15) days
after the date such payment is due, Borrowers shall jointly and severally pay to
Lender on demand a late charge equal to four percent (4%) of the amount of such
payment.  Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment.  The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment.  This charge shall be in addition to, and not in lieu of, any other
amount



--------------------------------------------------------------------------------

 

that Lender may be entitled to receive or action that Lender may be authorized
to take as a result of such late payment.

Section 6Certain Provisions Regarding Payments.  All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest, to unpaid principal, and to any other sums due and unpaid to
Lender under the Loan Documents, in such manner and order as Lender may elect in
its sole discretion, any instructions from any Borrower or anyone else to the
contrary notwithstanding.  Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default, (b) waive, impair or extinguish any right or remedy available to
Lender hereunder or under the other Loan Documents, or (c) waive the requirement
of punctual payment and performance or constitute a novation in any
respect.  Payments received after 2:00 o'clock p.m., central time, shall be
deemed to be received on, and shall be posted as of, the following business
day.  Whenever any payment under this Note or any other Loan Document falls due
on a Saturday, a Sunday or another day on which the offices of Lender are not
open for the conduct of its banking business at the place where this Note is
payable, such payment may be made on the next succeeding day on which the
offices of Lender are open for such business.

Section 7Events of Default.  The occurrence of any one or more of the following
shall constitute an "Event of Default" under this Note:

(a)



any Borrower fails to pay, perform or observe any of its obligations under this
Note beyond any applicable grace, cure or notice period set forth in this Note;
or

(b)



An Event of Default (as defined therein) occurs under the Loan Agreement or any
other Loan Document.

Section 8Remedies.  Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise any one or more of the following rights, powers and
remedies:

(a)



Lender may accelerate the Maturity Date and declare the unpaid principal balance
and accrued but unpaid interest on this Note, and all other amounts payable
hereunder and under the other Loan Documents, at once due and payable, and upon
such declaration the same shall at once be due and payable.

(b)



Lender may set off the amount due against any and all accounts, credits, money,
securities or other property now or hereafter on deposit with, held by or in the
possession of Lender to the credit or for the account of any Borrower, without
notice to or the consent of any Borrower.

(c)



Lender may exercise any of its other rights, powers and remedies under the Loan
Documents or at law or in equity.

Section 9Remedies Cumulative.  All of the rights and remedies of Lender under
this Note and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Lender of any one
or more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies.  No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time.  No failure by Lender to exercise,



--------------------------------------------------------------------------------

 

nor delay in exercising, any right or remedy shall operate as a waiver of such
right or remedy or as a waiver of any Event of Default.

Section 10Costs and Expenses of Enforcement.  Borrowers jointly and severally
agree to pay to Lender on demand all costs and expenses incurred by Lender in
seeking to collect this Note or to enforce any of Lender's rights and remedies
under the Loan Documents, including court costs and reasonable attorneys' fees
and expenses, whether or not suit is filed hereon or thereon, or whether in
connection with bankruptcy, insolvency or appeal.

Section 11Service of Process.  Each Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with this
Note by the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Peak Resorts, Inc., at its address specified in the Loan
Agreement.  Each Borrower irrevocably agrees that such service shall be deemed
to be service of process upon each party executing this Note as Borrower in any
such suit, action, or proceeding.  Nothing in this Note shall affect the right
of Lender to serve process in any manner otherwise permitted by law and nothing
in this Note will limit the right of Lender otherwise to bring proceedings
against any Borrower in the courts of any jurisdiction or jurisdictions, subject
to any provision or agreement for arbitration or dispute resolution set forth in
the Loan Agreement.

Section 12Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit any Borrower to assign the Loan except as
otherwise permitted under the Loan Documents.

Section 13General Provisions.  Time is of the essence with respect to Borrowers'
obligations under this Note.  Each Borrower hereby severally (a) waives demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agrees to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agrees that Lender shall not
be required first to institute suit or exhaust its remedies hereon against any
Borrower or others liable or to become liable hereon or to perfect or enforce
its rights against them or any security herefor; (d) consents to any extensions
or postponements of time of payment of this Note for any period or periods of
time and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; (e)
agrees that its liability under this Note shall not be affected or impaired by
any determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (f) subordinates to the Loan and
the Loan Documents any and all rights against any other Borrower and any
security for the payment of this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full.  A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.  This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought.  Captions and
headings in this Note are for convenience only and shall be disregarded in
construing it.  This Note and its validity, enforcement and interpretation shall
be governed by the laws of the State of Missouri (without regard to any
principles of conflicts of laws) and applicable United States federal law.  The
words "include" and "including" shall be interpreted as if followed by the words
"without limitation."





--------------------------------------------------------------------------------

 

Section 14Notices.  Any notice, request, or demand to or upon any Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the terms of the Loan Agreement regarding notices. 

Section 15[intentionally omitted]

Section 16.Joint and Several Liability.  Notwithstanding anything in this Note
to the contrary, the liabilities and obligations of each of the undersigned
shall be joint and several liabilities and obligations.  The joint and several
obligations of each of the undersigned under this Note shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest, penalties, premiums and late charges, if any, on this Note
and all additional payments, if any, due pursuant to any other Loan Document
(collectively, the "Obligations") shall have been paid and, until such payment
has been made, shall not be discharged, affected, modified or impaired on the
happening from time to time of any event, including any of the following,
whether or not with notice to or the consent of any of the undersigned: (a) the
waiver, compromise, settlement, release, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any or all of the Obligations or agreements of any of the
undersigned under this Note or any other Loan Document; (b) the failure to give
notice to any or all of the undersigned of the occurrence of a default under the
terms and provisions of this Note or any other Loan Document; (c) the release,
substitution or exchange by the holder of this note of any collateral securing
any of the Obligations (whether with or without consideration) or the acceptance
by the holder of this Note of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
nonperfection or other impairment of any collateral; (d) the release of any
person primarily or secondarily liable for all or any part of the Obligations,
whether by Lender or any other holder of the note or in connection with any
voluntary or involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors or similar event or
proceeding affecting any or all of the undersigned or any other person or entity
who, or any of whose property, shall at the time in question be obligated in
respect of the Obligations or any part thereof; or (e) to the extent permitted
by law, any other event, occurrence, action or circumstance that would, in the
absence of this clause, result in the release or discharge of any or all of the
undersigned from the performance or observance of any obligation, covenant or
agreement contained in this Note.  The joint and several Obligations of the
undersigned to Lender under this Note shall remain in full force and effect (or
be reinstated) until Lender has received payment in full of all Obligations and
the expiration of any applicable preference or similar period pursuant to any
bankruptcy, insolvency, reorganization, moratorium or similar law, or at law or
equity, without any claim having been made before the expiration of such period
asserting an interest in all or any part of any payment(s) received by Lender.
The undersigned expressly agree that Lender shall not be required first to
institute any suit or to exhaust its remedies against any of the undersigned or
any other person or party to become liable hereunder or against any collateral,
in order to enforce this Note; and expressly agree that, notwithstanding the
occurrence of any of the foregoing, the undersigned shall be and remain,
directly and primarily liable for all sums due under this note and under the
loan documents.  On disposition by Lender of any property encumbered by any
collateral, the undersigned shall be and shall remain jointly and severally
liable for any deficiency.

Section 17. Authority.  Each of the undersigned representatives of the Borrowers
represents that such Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note and the other
Loan Documents and they constitute the valid and binding obligations of such
Borrower.

Section 18No Usury.  It is expressly stipulated and agreed to be the intent of
Borrowers and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the



--------------------------------------------------------------------------------

 

other Loan Documents.  If applicable state or federal law should at any time be
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Loan, or if Lender's exercise
of the option to accelerate the Maturity Date, or if any prepayment by Borrowers
results in any Borrower having paid any interest in excess of that permitted by
applicable law, then it is Lender's express intent that all excess amounts
theretofore collected by Lender shall be credited on the principal balance of
this Note, and the provisions of this Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or
thereunder.  All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

Section 17. Governing Law; Consent to Jurisdiction; Jury Trial Waiver.  Without
limiting the provisions of the Loan Agreement, the Borrowers agree that the
provisions of Section 16.10, Section 17 and Section 19 of the Loan Agreement
shall apply with equal force and effect to this Note.

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE.  TO PROTECT YOU (BORROWER(S)) AND US (LENDER)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

BORROWERS AND LENDER HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL LOAN
AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers have duly executed this Note as of the date first
above written.

Borrowers:

PEAK RESORTS, INC.,

a Missouri corporation

By:  /s/ Stephen J. Mueller

     Stephen J. Mueller, Vice President

﻿

﻿

MOUNT SNOW, LTD., 

a Vermont corporation

By:  /s/ Stephen J. Mueller

    Stephen J. Mueller, Vice President

﻿

﻿



 

--------------------------------------------------------------------------------